NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KWET LIONG,                                     No.    18-70912

                Petitioner,                     Agency No. A088-291-902

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Kwet Liong, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny the petition for review.

      The BIA did not abuse its discretion in denying Liong’s untimely motion to

reopen where Liong failed to establish prima facie eligibility for asylum,

withholding of removal, or relief under the Convention Against Torture to qualify

for an exception to the time limitation for motions to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 986 (the BIA can deny a

motion to reopen for failure to establish a prima facie case for the relief sought);

Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010) (petitioner’s

membership in the disfavored group of Christian Indonesians was not sufficient by

itself to meet the burden of proof and some evidence of individualized risk was

necessary for the petitioner to succeed) (internal quotation marks and citation

omitted).

      PETITION FOR REVIEW DENIED.




                                           2                                    18-70912